Citation Nr: 0521164	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of use of the right shoulder secondary to surgery performed 
at the Oklahoma City, Oklahoma, Department of Veterans 
Affairs Medical Center, for treatment of chronic right 
shoulder impingement syndrome, acromioclavicular arthrosis, 
and rotator cuff tear on May 9, 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on two separate periods of active duty, 
from June 1935 to June 1938, and from February 1941 to 
January 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of the right shoulder secondary to surgery performed 
at the Oklahoma City, Oklahoma, VA Medical Center (VAMC), for 
treatment of chronic right shoulder impingement syndrome, 
acromioclavicular arthrosis, and rotator cuff tear on May 9, 
2001.

The file includes correspondence received by VA in May 2004 
indicating that the veteran is also claiming entitlement to 
special monthly compensation for regular aid and attendance.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran incurred any additional disability proximately 
caused by fault on the part of VA in furnishing care or by an 
event that was not reasonably foreseeable associated with his 
surgical treatment for chronic right shoulder impingement 
syndrome, acromioclavicular arthrosis, and rotator cuff tear 
that was performed at a VA medical facility in May 2001.

CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for alleged additional disability, characterized as loss of 
use the right shoulder, resulting from surgery performed at a 
VA medical facility in May 2001 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in September 2002 and March 
2005, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  The veteran's VA, private, and Air Force Academy 
medical records pertaining to his right shoulder surgery in 
May 2001, and all post-surgical treatment reports relating to 
his right shoulder for the period from May 2001 to January 
2005, have been obtained and associated with his claims file.  
He has also been provided with a VA examination in April 
2003, in which a nexus opinion addressing the issue on appeal 
was provided in the examination report.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim under 38 U.S.C.A. § 1151, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
evidentiary and procedural development of the claim is not 
necessary to meet the requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background and Analysis

On May 9, 2001 the veteran entered inpatient processing at 
the Okalahoma City VAMC complaining of right shoulder pain 
and weakness, with pain on forward flexion, elevation, and 
internal rotation, and limitation of use.  He was noted to be 
right hand dominant.  His pre- and post-operative diagnoses 
were chronic right shoulder impingement syndrome, 
acromioclavicular arthrosis, and rotator cuff tear.  Surgery 
was performed under general anesthesia to reduce his 
symptoms.  The procedures performed included an open 
subacromial (right shoulder) decompression acromioplasty with 
rotator cuff repair, bursectomy, and a right distal clavicle 
resection.  According to the surgery report, this involved 
the removal of a portion of the bone in the right shoulder 
and repair of the connecting tendon.  Prior to surgery, the 
veteran was informed of the procedure, the risks involved, 
the benefits hoped to be obtained from surgery, the expected 
results, and the possibilities of complications that may 
arise from surgery.  No guarantees regarding the successful 
outcome of the surgery were expressed or implied.  The 
veteran gave his signed consent for surgical treatment in May 
2001.  A surgical findings report shows a repairable right 
distal supraspinatis tear.  No known complications of surgery 
were noted.  Following surgery, the veteran went to the 
recovery room in satisfactory condition.  The immediate post-
surgical plan was to have the veteran's right shoulder 
immobilized in a sling and swathe for two weeks and then for 
him to return to the clinic for a regimen of postoperative 
physical therapy and range of motion exercises for six weeks.

Medical records dated from June 1 through 5, 2001 show that 
the veteran was treated for postoperative infection of the 
surgical wound on his right shoulder, manifested by drainage 
of purulent discharge from the surgical site.  He was 
admitted for inpatient surgery following his informed 
consent, during which he was placed under general anesthesia, 
and his infected surgical wound was drained with installation 
of a hemovac, and treated with irrigation and debridement and 
antibiotics.  During the procedure, which involved a 
reopening of his surgical site and necessitated undoing the 
prior surgical rotator cuff repair, a new repair to the right 
deltoid was made.  The surgical report shows that good repair 
was obtained and that there were no complications associated 
with the entire procedure.  Following treatment, he was able 
to move his right upper extremity on command, and his joints 
were free of pain, redness, swelling, and stiffness, with no 
evidence of weakness.  Normal pulses and skin color with 
strong grip and intact sensation in the fingers of his right 
hand were noted.  At the time of his discharge from inpatient 
treatment, there was no excessive swelling, drainage, or 
complications associated with his surgical site.  He 
continued on antibiotics for a period of several days 
thereafter.

In November 2001, the veteran filed a claim of entitlement to 
VA compensation pursuant to 38 U.S.C.A. § 1151 for loss of 
use of his right shoulder due to surgical treatment received 
at the Oklahoma City VAMC on May 9, 2001.  He contended that 
the post-surgical infection of the wound site was a 
complication of surgery, and that he had lost range of motion 
in his right shoulder and suffered from residual impairment 
following his surgery.

Medical records dated in 2002 to 2003 show that the veteran, 
who was born in 1914 and is currently over 90 years old, 
complained of tingling sensations in his right arm, right-
sided facial droop, right-sided numbness and hemiparesis, and 
weakness and decreased motor function on his right side.  He 
was noted to have had a right rotator cuff tear and right 
radial ulnar fracture in his medical history.  The medical 
records show that he sustained several strokes and transient 
ischemic attacks, and that he also sustained a subarachnoid 
hemorrhage and a left cortical hemorrhage that was attributed 
to his use of Coumadin anti-coagulant medication.  
Computerized tomography (CT) scans revealed old, multiple, 
bilateral subcortical strokes consistent with cardio-
embolism.  A medical opinion dated in December 2002 stated 
that the veteran's right hemiparesis was likely to have been 
old and was worsened due to a subarachnoid hemorrhage in his 
left parietal area.  The etiology of the hemorrhage was 
likely due to the veteran's use of anti-coagulant medication 
(Coumadin) and his advanced age.

VA treatment reports dated in December 2002 show that the 
veteran had normal passive range of motion in all joints 
except for the fingers of his right hand and his right 
shoulder, with passive external rotation to 40 degrees, and 
passive flexion to 120 degrees.  He had active flexion of his 
right shoulder to 45 degrees.  He did not appear to have a 
functional right rotator cuff.  The assessment was that the 
veteran had minimal functional impairment other than that 
which was caused by his prior history of right shoulder and 
forearm injuries.  A treatment report dated in April 2003 
shows that the veteran had right shoulder pain that was in 
good control with Tylenol and Lortab medication.

The report of an April 2003 VA examination by a physician 
addressing the veteran's claim for VA compensation under 
38 U.S.C.A. § 1151 shows that the records of his pertinent 
medical history were reviewed for the period from May 2001 to 
April 2003.  Following his review, the physician presented 
the following opinion:

after reviewing all the records, I do not think 
that his right shoulder condition is secondary to 
any negligent care during surgery.  Postop 
infection can happen with any kind of surgery and 
when the patient gave informed consent, it is 
explained to him that there can be infection.  
Also, pain after surgery is expected, like I 
said, infection can be complication of surgery, 
which is explained to all the patient's [sic] 
before we do any procedures on them.

The applicable laws and regulations provide that under 
certain circumstances, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  In order to 
constitute qualifying additional disability, first, the 
disability must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).  
Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1), (2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The pertinent medical evidence shows that the veteran 
received surgical repair of chronic right shoulder 
impingement syndrome, acromioclavicular arthrosis, and a 
right rotator cuff tear at a VA medical facility in May 2001, 
with subsequent additional surgical treatment in June 2001 
for postoperative infection of the surgery site and 
restoration and repair of the prior surgical work that, by 
necessity, was undone during the course of treatment of the 
infected site.  Thereafter, the veteran still experienced 
pain in his right shoulder with limitation of function, with 
the pain being treated with good results through medication.  
The veteran also had right-sided hemiparesis that affected 
his use of his right upper extremity and which was attributed 
to his advanced age, his history of strokes and transient 
ischemic attacks, and complications associated with his use 
of anti-coagulant medication, but not as a result of his 
right shoulder surgery.  A physician's opinion obtained in 
April 2003 shows that the veteran was duly informed prior to 
surgery in May 2001 that a postoperative infection and right 
shoulder pain was a possible complication of his treatment.  
The physician further stated that the current state of the 
veteran's right shoulder was not due to any negligence 
associated with the right shoulder treatment and surgery 
performed in May 2001.

In view of the foregoing discussion, the Board finds that 
there is no competent medical evidence showing that 
additional disability of the veteran's right shoulder was 
proximately caused by fault on the part of VA in furnishing 
care.  38 U.S.C.A. § 1151(a)(1)(A).  The operative reports 
from May 2001 and June 2001 disclose no problems or errors 
conducted during surgery.  Other than the right-sided 
hemiparesis symptoms that are completely unrelated to the 
surgeries of May 2001 and June 2001, subsequent evaluations 
of the right shoulder and upper extremity symptoms at VA 
attribute functional impairment to his prior history of right 
shoulder and forearm injuries, but make no suggestion of any 
negligence or carelessness associated with the operations 
performed in May 2001 and June 2001.  

In addition, the evidence does not establish that the 
postoperative infection following surgery in May 2001, and 
the current functional impairment of the veteran's right 
shoulder are events that are not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1)(B).  The record shows that the veteran 
gave informed consent for right shoulder surgery in May 2001 
with the knowledge that there was the possibility that the 
improvement sought through treatment might not be fully or 
even partially obtained.

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as to 
require resolution of doubt in his favor.  38 U.S.C.A. § 
5107(b).  Although the veteran continues to have functional 
impairment of his right shoulder following his receipt of VA 
surgical treatment in May 2001 and June 2001, there is no 
evidence of fault on VA's part or that the result was not 
reasonably foreseeable.  Accordingly, compensation pursuant 
to 38 U.S.C.A. § 1151 is not warranted.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for alleged 
additional disability, characterized as loss of use of the 
right shoulder, resulting from VA surgical treatment for 
chronic right shoulder impingement syndrome, 
acromioclavicular arthrosis, and rotator cuff tear on May 9, 
2001, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


